


110 HR 6613 IH: Improving Dental Access in Underserved

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6613
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Conyers (for
			 himself, Ms. Kilpatrick,
			 Mr. Rangel,
			 Ms. Lee, Mrs. Christensen, Ms. Jackson-Lee of Texas,
			 Mr. Meeks of New York,
			 Mr. Cohen,
			 Ms. Norton,
			 Mr. Grijalva, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to increase the
		  number of dentists serving health professional shortage areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Dental Access in Underserved
			 Communities Act of 2008.
		2.FindingsCongress finds the following:
			(1)Dental disease is a
			 chronic problem among low-income and vulnerable populations. It is the most
			 common, chronic childhood disease and is largely preventable.
			(2)Access to oral
			 health care services by underserved populations is affected by many factors
			 including but not limited to income, public insurance coverage, geography, and
			 transportation.
			(3)Providing
			 incentives for dentists to establish practices in underserved areas could help
			 alleviate barriers to obtaining care.
			(4)According to the
			 American Dental Education Association (ADEA) dental school graduates’ student
			 loan debt now exceeds $145,000.
			(5)According to a
			 1998 American Dental Association (ADA) member survey, the median cost of
			 starting a dental practice was $150,000 with an average member reporting costs
			 over $174,000. Today that cost is estimated at close to $250,000.
			(6)Over 90 percent of
			 practicing dentists are in the private sector. More needs to be done to make it
			 financially attractive for those dentists to participate in the Medicaid and
			 SCHIP programs, which generally have low reimbursement service rates.
			(7)The National
			 Health Service Corps (NHSC) program has a proven record of supplying physicians
			 and dentists to underserved areas, and has played an important role in
			 expanding access for underserved populations in rural and inner city
			 communities.
			(8)Continued
			 expansion of the National Health Service Corps program is strongly
			 recommended.
			(9)The growing debt
			 incurred by graduating dental students is likely to increase the interest and
			 willingness of graduates of United States dental schools to apply for National
			 Health Service Corps program funding and awards.
			3.Reauthorization
			 of national health service corps scholarship program and loan repayment
			 program
			(a)Reauthorization
			 of AppropriationsSection 338H(a) of the Public Health Service
			 Act (42 U.S.C. 254q(a)) is amended by striking $146,250,000 and
			 all that follows through the period and inserting $300,000,000 for each
			 of fiscal years 2009 through 2013..
			(b)Scholarships for
			 Dental StudentsSection 338H of such Act is further amended by
			 adding at the end the following:
				
					(d)Scholarships for
				Dental StudentsOf the amounts appropriated under subsection (a)
				for a fiscal year, the Secretary shall obligate $100,000,000 for contracts for
				scholarships under this subpart to individuals who are accepted for enrollment,
				or enrolled, in a course of study or program described in section 338A(b)(1)(B)
				that leads to a degree in
				dentistry.
					.
			4.Reauthorization
			 of certain programs providing grants for health professions training for
			 diversity
			(a)Grants for
			 Centers of ExcellenceSection 736(h)(1) of the Public Health
			 Service Act (42 U.S.C. 293(h)(1)) is amended by striking
			 $26,000,000 and all that follows through 2002 and
			 inserting $33,610,000 for each of fiscal years 2009 through
			 2013.
			(b)Educational
			 Assistance for Individuals From Disadvantaged BackgroundsSection
			 740(c) of such Act (42 U.S.C. 293d(c)) is amended by striking
			 $29,400,000 and all that follows through the period and
			 inserting $35,650,000 for each of fiscal years 2009 through
			 2013..
			
